Title: To George Washington from Major General John Sullivan, 20 July 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence July 20th 1778
          
          I beg Leave to Inform you that about four Days Since twenty one Sail of Large
            Transports from Newyork arrived at Rhode Island with about two Thousand troops on Board
            They were at first Said to be Invalids but it Now appear that they are Effectives But
            mostly Foreigners They have Now about five Thousand
            Troops on the Islands & have Seven vessels of War Sloops & Small
            Frigates only they have in addition five Gallies They have of Late Made No Movement but
            it is probable they will Soon. I have the Honor to be with the Highest Respect your
            Excellenceys most obedt Servt
          
            Jno. Sullivan
          
          
            P.S. I most Sincerely Congratulate your Excellencey on the Late victory the
              Arrival of the French Fleet & the Favourable Aspect of our affairs at this
              time & most Earnestly wish that your Excellenceys Long Tryed Patience under
              The most Discouraging Misfortunes May be Rewarded with that Compleat Conquest which
              you have Long Sought & which Nothing but your Steady perseverance could
              obtain.
          
          
            J: S:
          
        